                                                                             Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



FELTON BERNARD GREEN,

      Petitioner,

v.                                                         4:19cv291–WS/CAS

FLORIDA COMMISSION ON
OFFENDER REVIEW, et al.,

      Respondents.



                    ORDER DIRECTING TRANSFER OF CASE

      Before the court is the magistrate judge's report and recommendation

docketed June 27, 2019. ECF No. 3. The magistrate judge recommends that the

action be transferred to the Southern District of Florida. No objections to the report

and recommendation have been filed.

      Upon review of the record, this court has determined that the

recommendation should be adopted.

      Accordingly, it is ORDERED:
                                                                            Page 2 of 2


      1. The magistrate judge's report and recommendation (ECF No. 3) is

adopted and incorporated by reference in this order of the court.

      2. The clerk shall TRANSFER this action to the United States District Court

for the Southern District of Florida, Miami Division, for all further proceedings.

      DONE AND ORDERED this              29th      day of     July    , 2019.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
